{¶ 78} I agree with the majority as to its analysis and disposition of this case.
 {¶ 79} I write separately only to clarify why I concur in the disposition of the second assignment of error. In the front of his brief appellant sets forth its *Page 661 
second assignment of error as follows: "The trial court erred as a matter of law by awarding damages based on costs of repair instead of difference in value of the property if it had been maintained in the condition it was in at the time the lease began and the value as it was on the date the lease ended." In reading that assignment, I thought to myself that appellant might have set forth the correct legal theory on the calculation of damages. But, in the body of the brief, appellant sets forth the second assignment of error as follows: "Spitzer did not breach the `surrender' clause or the `repair' clause of the lease because it returned the premises in the same or better condition as they were in at the time Spitzer first occupied the premises." The discussion of the second assignment makes a factual argument that Spitzer had not breached the lease and had in fact "exceeded its obligations under the lease" and returned the property to the appellees in better condition than it was in when Spitzer took it over in 1984. There was no discussion on the legal theory of how to calculate damages after a lease has been breached.
 {¶ 80} Therefore, I concur with the majority as to its disposition of the second assignment of error, even though the wording of the assignment itself would lead a reader to believe that the appellant had raised and discussed the argument that an incorrect calculation of damages had been made in this matter as a matter of law.